294 Ga. 782
FINAL COPY

          S14Y0529. IN THE MATTER OF ARJUN S. KAPOOR.

      PER CURIAM.

      This disciplinary matter is before the Court on the petition of Arjun S.

Kapoor (State Bar No. 407514) for voluntary surrender of his license following

the entry of a First Offender plea to one count of the sale of methamphetamine

in the Superior Court of Bibb County. Kapoor, who was admitted to the Bar in

1995, and who was suspended for six months recently, see In the Matter of

Arjun S. Kapoor, 293 Ga. 161 (743 SE2d 426) (2013), admits that by his

conduct he has violated Rule 8.4 (a) (8), of the Georgia Rules of Professional

Conduct, see Bar Rule 4-102 (d). The maximum penalty for a violation of Rule

8.4 (a) (8) is disbarment. The State Bar has filed a response recommending that

the Court accept the petition and stating its belief that it is in the best interests

of the Bar and the public for this Court to accept Kapoor’s petition.

      We agree to accept Kapoor’s petition for the voluntary surrender of his

license, which is tantamount to disbarment. Accordingly, the name of Arjun S.

Kapoor is hereby removed from the rolls of persons entitled to practice law in

the State of Georgia. Kapoor is reminded of his duties under Bar Rule 4-219
(c).

       Voluntary surrender of license accepted. All the Justices concur.



                           Decided March 10, 2014.

       Voluntary surrender of license.

       Gregory A. Futch, for Kapoor.

       Paula J. Frederick, General Counsel State Bar, Rebecca A. Hall, Assistant

General Counsel State Bar, for State Bar of Georgia.




                                         2